UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	September 1, 2015 — February 29, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Industrials Fund Semiannual report 2 | 29 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Industrial products, services, and equipment industries may be affected by economic trends, commodity prices, technological obsolescence, labor relations, legislation, worldwide competition, and liability for environmental damage. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Since the start of the year, stock markets around the world have experienced heightened volatility in response to a challenging investment environment. Many factors have fueled the market swings, including record low oil prices, fears of a global recession, China’s continued economic slowdown, and divergent monetary policies from central banks. Recently, within fixed-income markets, investors have generally sought traditional “safe havens” of higher-quality bonds. In the United States, economic growth is positive, but remains tepid compared with past recoveries. Unemployment continues to fall, consumer spending is showing strength, and the housing market has been recovering. Moreover, the Federal Reserve has stated that its pace of interest-rate increases will be “gradual.” Although today’s conditions may seem challenging, Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from a team of global equity research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended February 29, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Global Industrials Fund Interview with your fund’s portfolio manager How would you describe the investment environment for the six months ending February29, 2016, and how did the fund perform? After global equity markets experienced a sharp selloff in the summer of 2015, volatility persisted into the fall. Much of the uncertainty stemmed from the ongoing economic slowdown in emerging markets, notably China. Macroeconomic conditions caused weakness in commodity prices. Moreover, changes in monetary policy from central banks around the world also had an impact on global market volatility. Global growth concerns in January triggered the worst start to a new year for U.S. stock markets in history. Fiscal and monetary stimulus hopes dominated the narrative for investors. In February, equity markets in general showed signs of stabilizing. U.S. crude oil prices recovered somewhat as concerns about tailwind risks in emerging markets faded slightly. During this time, the industrials sector generally underperformed. In this environment, Putnam Global Industrials Fund posted a return of 3.97%, outperforming its benchmark, the MSCI World Industrials Index [ND], which returned –1.25%. Stock selection among diversified multinational companies and the fund’s exposure to the defense sector were the main drivers of outperformance versus the benchmark. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/29/16. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Global Industrials Fund 5 As of the end of the reporting period, defense and aerospace composed the largest share of the portfolio. What trends are you following within the defense industry? Global defense spending has been depressed for several years and is just now returning to normal levels. We expect this recovery to remain a secular tailwind. While there were temporary surges, like the war in Iraq, that caused demand spikes for tactical equipment, strategic systems have not been updated for decades. As the recent award of the B-21 bomber illustrates, the U.S. strategic delivery system is already emerging as a key growth driver for large prime defense contractors. Defense spending among European countries is also growing for the first time in years. Defense spending in Asia and the Middle East has recovered before that of the United States, and, in our view, appears to have many years of growth potential ahead. In our view, the United States will remain the key profit driver for the global defense industry. We believe defense stocks are benefiting from strong leadership both at companies and at the Pentagon, with key stakeholders focused on execution and accountability. We think defense companies have properly prepared themselves for the growth phase by appropriately increasing research-and-development spending as well as capital expenditures. Emerging growth and strong cash flow characteristics keep us optimistic, as well. Aerospace is another prominent theme. Where did you find opportunities in this industry during the reporting period? Within aerospace, overall demand has remained strong. Despite slower growth in emerging markets, personal incomes are rising, fueling a trend in above-average global air traffic growth. That said, commercial aerospace valuations are sensitive to Allocations are shown as a percentage of the fund’s net assets as of 2/29/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Industrials Fund “book-to-bill” trends — that is, the ratio of orders received to units shipped — which is now declining. We would not be surprised to see further multiple compression of stocks in the sector in aggregate, but we see opportunities in companies with unique product cycles, which may provide upside potential. Could you provide some insight into your investment philosophy? Our stock selection is driven by fundamental research, focusing on the characteristics of individual companies rather than macroeconomic conditions. In the long term, we believe margin performance and capital allocation decisions create most of the returns in the industrials sector. With that perspective, we seek companies with management teams that are focused on efficient capital allocation and execution. What role did derivatives play in the portfolio during the reporting period? Derivative investments were not a significant part of the portfolio, but they did affect performance during the period. We used options to enhance returns on securities held in the portfolio and to manage downside risks. We also used forwards to hedge currency. Could you provide examples of holdings that helped fund performance during the period? Positions in some of the world’s largest defense companies were among the top contributors. Northrop Grumman, which specializes in unmanned, aerial vehicle manufacturing and defense systems, was the top contributor. Northrop continues to invest This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/29/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Global Industrials Fund 7 in attractive growth areas in which it has a strong competitive advantage. The company won several franchise programs, including a contract in October2015 to build the next long-range bomber for the U.S. Air Force. The award is expected to accelerate profits for Northrop over several years. Another contributor to fund performance, defense contractor Raytheon, posted strong growth, reported strong operating cash flow, and announced an influx in contracts from international customers that will likely fill the pipeline with projects for the coming years. An overweight position in Thales SA also contributed to the fund’s relative performance. Based in France, Thales provides electrical systems to the defense and aerospace markets. The company reported record top-line growth in 2015, including sharp sales increases from European markets, as well as emerging markets, including Asia and the Middle East. We attribute the strong performance to the company’s improving execution and program management. What holdings detracted from fund performance during the reporting period? Bombardier, a Canada-based manufacturer of planes and trains, was the top detractor. In 2015, Bombardier struggled because of delays in the manufacture of a new fuel-efficient passenger jet airliner, known as the CSeries. We were optimistic about a change in management, but business jet orders and cash flows were below our, and analysts’, expectations. As a result, the stock price declined during the period. An overweight position in Tyco International, a producer of advanced fire protection and security systems, also held back performance. The New Jersey-based company’s international revenues suffered as the U.S. dollar continued to strengthen during the period. We remain attracted to what we believe to be This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Industrials Fund Tyco’s healthy recurring revenue stream, solid management, and significant exposure to the commercial construction industry, which has been recovering in the United States. We are even more positive about Tyco’s prospects now after it has announced its merger with Johnson Controls, a global company focused on heating and ventilation equipment, energy storage, and car batteries. We believe that this will create several synergies, with the combined entity likely being uniquely positioned to serve building owners and operators around the world. Where are you finding opportunities for the sector in the year ahead? Valuations for industrial stocks, which approached the high end of their historic averages in 2015, have begun to decline, creating investment opportunities. In our view identifying companies with meaningful earnings growth in a difficult macroenvironment will be the key to generating returns. We expect to see a meaningful divergence in corporate earnings within the sector. We believe that many companies may underperform earnings expectations this year, and potentially have declining earnings in 2017. Meanwhile, we also believe that others could experience robust earnings growth both in 2016 and 2017. We believe this backdrop makes stock selection within the sector even more critical. This divergence is partially due to end-market differentiation: Not all industrial markets are moving in the same direction and at the same pace. A number of industries do not appear to have yet reached full recovery, including defense, while some are still recovering, such as non-residential construction. Finally, some end markets in emerging markets may start to recover in 2017. We are focusing heavily on these opportunities. We also see margins and capital allocations as critical drivers. We find that these idiosyncratic drivers are overlooked in many cases by the market, given the intense focus on macroeconomic factors. Thank you, Ferat, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Ferat Ongoren has an M.B.A. from the Stern School of Business at New York University and a B.A. from Bosphorus University in Istanbul, Turkey. He joined Putnam in 2009 and has been in the investment industry since 1997. Global Industrials Fund 9 IN THE NEWS To remain in the European Union or to leave the European Union? That is the question British voters will answer when they head to polls on June23. After months of debate, the question of a “Brexit,” shorthand for Britain’s possible exit from the 28-nation European Union (EU), will go before British voters in a referendum vote. Brexit supporters believe that departure from the Brussels-based partnership will help better serve Britain’s national interests on financial issues, immigration, and other matters. Brexit opponents argue that Britain’s EU membership affords the country certain benefits, including bargaining powers on issues of trade and defense. They also warn of dire economic consequences for Britain if a departure takes place, including negative effects on both the country’s currency and its credit rating. For the EU, the loss of Britain —the EU’s second-largest economy —would potentially weaken the union at a time when it is struggling with various issues, including slowing economic growth and an ongoing refugee crisis. 10 Global Industrials Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/29/16 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 160.03% 145.08% 146.77% 146.77% 146.63% 146.63% 151.48% 142.67% 156.04% 164.96% Annual average 14.20 13.27 13.37 13.37 13.37 13.37 13.67 13.11 13.96 14.50 5 years 43.90 35.63 38.68 36.72 38.63 38.63 40.50 35.58 42.27 45.72 Annual average 7.55 6.28 6.76 6.46 6.75 6.75 7.04 6.28 7.31 7.82 3 years 35.48 27.69 32.54 29.56 32.49 32.49 33.56 28.88 34.56 36.52 Annual average 10.65 8.49 9.85 9.02 9.83 9.83 10.13 8.83 10.40 10.93 1 year –5.78 –11.20 –6.45 –10.95 –6.44 –7.34 –6.20 –9.48 –5.97 –5.53 6 months 3.97 –2.01 3.59 –1.38 3.58 2.59 3.77 0.14 3.86 4.13 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Global Industrials Fund 11 Comparative index returns For periods ended 2/29/16 MSCI World Industrials Index (ND) Life of fund 110.34% Annual average 10.89 5 years 25.87 Annual average 4.71 3 years 17.22 Annual average 5.44 1 year –9.42 6 months –1.25 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 2/29/16 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income — Capital gains Long-term gains $0.512 $0.512 $0.512 $0.512 $0.512 $0.512 Short-term gains 0.131 0.131 0.131 0.131 0.131 0.131 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/15 $16.04 $17.02 $15.46 $15.49 $15.81 $16.38 $15.97 $16.13 2/29/16 16.05 17.03 15.39 15.42 15.78 16.35 15.96 16.17 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Global Industrials Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 172.18% 156.53% 158.00% 158.00% 157.99% 157.99% 162.95% 153.75% 167.76% 177.41% Annual average 14.73 13.81 13.89 13.89 13.89 13.89 14.19 13.63 14.48 15.03 5 years 49.68 41.07 44.25 42.25 44.27 44.27 46.08 40.97 47.85 51.62 Annual average 8.40 7.12 7.60 7.30 7.61 7.61 7.87 7.11 8.13 8.68 3 years 37.54 29.63 34.41 31.41 34.43 34.43 35.41 30.68 36.47 38.55 Annual average 11.21 9.04 10.36 9.53 10.37 10.37 10.63 9.33 10.92 11.48 1 year –0.88 –6.58 –1.62 –6.35 –1.62 –2.56 –1.41 –4.86 –1.17 –0.59 6 months 9.85 3.54 9.44 4.44 9.41 8.41 9.54 5.71 9.64 9.98 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/15* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Total annual operating expenses for the fiscal year ended 8/31/15 1.97% 2.72% 2.72% 2.47% 2.22% 1.72% Annualized expense ratio for the six-month period ended 2/29/16 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/16. Global Industrials Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/15 to 2/29/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.54 $10.33 $10.33 $9.07 $7.81 $5.28 Ending value (after expenses) $1,039.70 $1,035.90 $1,035.80 $1,037.70 $1,038.60 $1,041.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/29/16, use the following calculation method. To find the value of your investment on 9/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.47 $10.22 $10.22 $8.97 $7.72 $5.22 Ending value (after expenses) $1,018.45 $1,014.72 $1,014.72 $1,015.96 $1,017.21 $1,019.69 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Global Industrials Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Industrials Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the industrials sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Global Industrials Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2016, Putnam employees had approximately $457,000,000 and the Trustees had approximately $123,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Global Industrials Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Industrials Fund17 The fund’s portfolio 2/29/16 (Unaudited) COMMON STOCKS (92.2%)* Shares Value Aerospace and defense (61.9%) Airbus Group SE (France) 9,032 $584,945 Bombardier, Inc. Class B (Canada) † 81,502 63,852 Embraer SA ADR (Brazil) 10,793 323,466 General Dynamics Corp. 6,275 855,094 Honeywell International, Inc. 5,520 559,452 L-3 Communications Holdings, Inc. 14,828 1,739,473 Meggitt PLC (United Kingdom) 78,007 450,509 Northrop Grumman Corp. 9,988 1,919,893 Raytheon Co. 5,212 645,506 Thales SA (France) 5,297 421,232 United Technologies Corp. 8,199 792,187 Airlines (0.2%) American Airlines Group, Inc. 701 28,741 Auto components (2.8%) Johnson Controls, Inc. 1,488 54,252 Toyota Industries Corp. (Japan) 7,600 318,058 Building products (4.1%) Allegion PLC (Ireland) 8,680 546,840 Commercial services and supplies (7.8%) Tyco International PLC 29,946 1,053,500 Construction and engineering (1.1%) Vinci SA (France) 2,200 151,497 Diversified telecommunication services (1.1%) Inmarsat PLC (United Kingdom) 11,415 154,391 Energy equipment and services (0.1%) Ezion Holdings, Ltd. (Singapore) 27,480 9,823 Industrial conglomerates (2.4%) Siemens AG (Germany) 3,450 320,376 Machinery (9.9%) Illinois Tool Works, Inc. 587 55,325 Jungheinrich AG (Preference) (Germany) 3,552 269,595 Manitowoc Foodservice, Inc. † ## 42,171 522,920 Terex Corp. 21,451 480,073 Metals and mining (—%) Sundance Resources, Ltd. (Rights) (Australia) † F 415,842 297 Sundance Resources, Ltd. (Australia) † 415,842 1,315 Road and rail (0.4%) Kansas City Southern 715 58,423 18Global Industrials Fund COMMON STOCKS (92.2%)* cont. Shares Value Trading companies and distributors (0.4%) Wolseley PLC (United Kingdom) 1,026 $52,458 Total common stocks (cost $10,256,522) SHORT-TERM INVESTMENTS (6.5%)* Shares Value Putnam Short Term Investment Fund 0.41% L 872,442 $872,442 Total short-term investments (cost $872,442) TOTAL INVESTMENTS Total investments (cost $11,128,964) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $13,492,002. † This security is non-income-producing. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $547,695 to cover certain derivative contracts and the settlement of certain securities. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 72.4% Brazil 2.4% France 8.7 Japan 2.4 United Kingdom 4.9 Canada 0.5 Germany 4.4 Other 0.2 Ireland 4.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Global Industrials Fund 19 FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $8,513,765) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 3/16/16 $172,875 $175,737 $(2,862) Canadian Dollar Sell 4/20/16 249,828 243,105 (6,723) Euro Buy 3/16/16 169,988 166,401 3,587 Euro Sell 3/16/16 169,988 170,378 390 Japanese Yen Buy 5/18/16 571,819 532,770 39,049 Barclays Bank PLC Canadian Dollar Sell 4/20/16 250,345 245,845 (4,500) Euro Sell 3/16/16 203,943 199,255 (4,688) Hong Kong Dollar Buy 5/18/16 181,579 181,548 31 Japanese Yen Buy 5/18/16 476,249 439,837 36,412 Singapore Dollar Buy 5/18/16 35,561 35,110 451 Swiss Franc Buy 3/16/16 77,365 75,416 1,949 Citibank, N.A. Danish Krone Buy 3/16/16 179,143 175,490 3,653 Japanese Yen Sell 5/18/16 113,752 106,006 (7,746) Credit Suisse International Canadian Dollar Sell 4/20/16 194,614 188,752 (5,862) Swedish Krona Buy 3/16/16 115,606 114,136 1,470 Swiss Franc Buy 3/16/16 18,439 17,986 453 Deutsche Bank AG Australian Dollar Buy 4/20/16 93,435 93,787 (352) British Pound Buy 3/16/16 522,382 532,130 (9,748) British Pound Sell 3/16/16 522,382 562,905 40,523 Euro Buy 3/16/16 193,169 194,007 (838) Euro Sell 3/16/16 193,169 195,546 2,377 Goldman Sachs International Japanese Yen Buy 5/18/16 455,138 424,033 31,105 HSBC Bank USA, National Association Canadian Dollar Sell 4/20/16 76,057 74,024 (2,033) Euro Buy 3/16/16 56,373 56,358 15 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/20/16 18,872 18,948 (76) British Pound Sell 3/16/16 42,453 43,333 880 Canadian Dollar Buy 4/20/16 393,959 381,596 12,363 Euro Sell 3/16/16 204,160 199,835 (4,325) Japanese Yen Buy 5/18/16 362,397 337,799 24,598 Singapore Dollar Buy 5/18/16 44,292 43,704 588 Swedish Krona Buy 3/16/16 116,599 115,104 1,495 Swiss Franc Buy 3/16/16 171,567 167,377 4,190 Royal Bank of Scotland PLC (The) Canadian Dollar Buy 4/20/16 281,832 269,757 12,075 20 Global Industrials Fund FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $8,513,765) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 4/20/16 $10,825 $10,863 $(38) British Pound Sell 3/16/16 118,869 117,499 (1,370) Canadian Dollar Buy 4/20/16 52,626 50,064 2,562 Euro Buy 3/16/16 328,224 331,768 (3,544) Euro Sell 3/16/16 328,224 331,022 2,798 Japanese Yen Sell 5/18/16 89,864 93,659 3,795 Swedish Krona Buy 3/16/16 126,439 124,159 2,280 Swiss Franc Buy 3/16/16 77,265 75,376 1,889 UBS AG Australian Dollar Buy 4/20/16 77,056 77,349 (293) British Pound Sell 3/16/16 35,633 39,821 4,188 Euro Buy 3/16/16 2,938 2,951 (13) Euro Sell 3/16/16 2,938 2,876 (62) Swedish Krona Buy 3/16/16 24,890 24,568 322 Swiss Franc Buy 3/16/16 37,580 35,706 1,874 WestPac Banking Corp. Canadian Dollar Buy 4/20/16 290,110 281,437 8,673 Euro Sell 3/16/16 38,198 37,383 (815) Japanese Yen Buy 5/18/16 106,501 99,249 7,252 Total Global Industrials Fund21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $54,252 $318,058 $—­ Energy —­ 9,823 —­ Industrials 9,644,745 2,250,612 —­ Materials —­ 1,612 —­ Telecommunication services —­ 154,391 —­ Total common stocks —­ Short-term investments 872,442 —­ —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $197,399 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 22 Global Industrials Fund Statement of assets and liabilities 2/29/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $10,256,522) $12,433,493 Affiliated issuers (identified cost $872,442) (Notes 1 and 5) 872,442 Foreign currency (cost $40) (Note 1) 40 Dividends, interest and other receivables 34,419 Receivable for shares of the fund sold 28,271 Receivable for investments sold 606,656 Receivable from Manager (Note 2) 25,892 Unrealized appreciation on forward currency contracts (Note 1) 253,287 Prepaid assets 43,101 Total assets LIABILITIES Payable for investments purchased 141,961 Payable for purchases of delayed delivery securities (Note 1) 539,178 Payable for shares of the fund repurchased 11,763 Payable for custodian fees (Note 2) 4,046 Payable for investor servicing fees (Note 2) 4,266 Payable for Trustee compensation and expenses (Note 2) 2,594 Payable for administrative services (Note 2) 53 Payable for distribution fees (Note 2) 5,020 Unrealized depreciation on forward currency contracts (Note 1) 55,888 Other accrued expenses 40,830 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $12,011,751 Undistributed net investment income (Note 1) 8,125 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (902,121) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,374,247 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Global Industrials Fund23 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($7,874,761 divided by 490,500 shares) $16.05 Offering price per class A share (100/94.25 of $16.05)* $17.03 Net asset value and offering price per class B share ($1,035,479 divided by 67,288 shares)** $15.39 Net asset value and offering price per class C share ($1,038,465 divided by 67,336 shares)** $15.42 Net asset value and redemption price per class M share ($94,885 divided by 6,013 shares) $15.78 Offering price per class M share (100/96.50 of $15.78)* $16.35 Net asset value, offering price and redemption price per class R share ($61,242 divided by 3,838 shares) $15.96 Net asset value, offering price and redemption price per class Y share ($3,387,170 divided by 209,455 shares) $16.17 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24Global Industrials Fund Statement of operations Six months ended 2/29/16 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $4,260) $132,821 Interest (including interest income of $1,114 from investments in affiliated issuers) (Note 5) 1,148 Securities lending (Note 1) 84 Total investment income EXPENSES Compensation of Manager (Note 2) 44,469 Investor servicing fees (Note 2) 14,681 Custodian fees (Note 2) 6,670 Trustee compensation and expenses (Note 2) 507 Distribution fees (Note 2) 21,682 Administrative services (Note 2) 238 Auditing and tax fees 24,757 Blue sky expense 36,035 Other 9,464 Fees waived and reimbursed by Manager (Note 2) (63,202) Total expenses Expense reduction (Note 2) (661) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (485,446) Net realized gain on foreign currency transactions (Note 1) 16,055 Net realized gain on written options (Notes 1 and 3) 10,056 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 168,959 Net unrealized appreciation of investments during the period 749,681 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Global Industrials Fund 25 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 2/29/16* Year ended 8/31/15 Operations: Net investment income $39,413 $48,104 Net realized gain (loss) on investments and foreign currency transactions (459,335) 278,608 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 918,640 (1,266,204) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (60,919) Class B — (640) Class C — — Class M — — Class R — (582) Class Y — (42,976) Net realized short-term gain on investments Class A (71,010) (1,167,593) Class B (9,052) (122,165) Class C (8,415) (104,921) Class M (629) (6,923) Class R (454) (14,908) Class Y (27,028) (512,781) From net realized long-term gain on investments Class A (277,534) (518,188) Class B (35,377) (54,218) Class C (32,891) (46,565) Class M (2,457) (3,072) Class R (1,773) (6,617) Class Y (105,636) (227,577) Decrease from capital share transactions (Note 4) (940,729) (3,434,409) Total decrease in net assets NET ASSETS Beginning of period 14,506,269 21,770,815 End of period (including undistributed net investment income of $8,125 and accumulated net investment loss of $31,288, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 26 Global Industrials Fund This page left blank intentionally. Global Industrials Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions fees end of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ February 29, 2016** $16.04­ .05­ .60­ .65­ —­ (.64) —­ $16.05­ * $7,875­ .64* .29* 65* August 31, 2015­ 20.00­ .05­ (.87) (.11) (3.03) —­ 16.04­ 8,932­ 1.27­ .29­ 179­ August 31, 2014­ 17.72­ .10­ 3.74­ 3.84­ —­ (1.56) —­ 20.00­ 21.95­ 14,342­ 1.32­ .48­ 227­ August 31, 2013­ 13.52­ .13­ 4.14­ 4.27­ (.07) —­ — f 17.72­ 31.68­ 14,850­ 1.35­ .82­ 238­ August 31, 2012­ 13.24­ .11­ .93­ 1.04­ (.31) (.45) — f 13.52­ 8.71­ 7,293­ 1.41­ .84­ 153­ August 31, 2011­ 12.51­ .10­ 1.99­ g 2.09­ (.29) (1.08) .01­ 13.24­ 15.62­ 9,243­ 1.40­ .65­ 122­ Class B­ February 29, 2016** $15.46­ (.01) .58­ .57­ —­ (.64) —­ $15.39­ * $1,035­ 1.01* (.06)* 65* August 31, 2015­ 19.42­ (.07) (.85) (.01) (3.03) —­ 15.46­ 1,083­ 2.02­ (.43) 179­ August 31, 2014­ 17.36­ (.05) 3.67­ 3.62­ —­ (1.56) —­ 19.42­ 21.09­ 1,161­ 2.07­ (.26) 227­ August 31, 2013­ 13.29­ .02­ 4.05­ 4.07­ —­ —­ —­ — f 17.36­ 30.62­ 524­ 2.10­ .10­ 238­ August 31, 2012­ 13.06­ .01­ .93­ .94­ (.26) (.45) — f 13.29­ 7.92­ 493­ 2.16­ .04­ 153­ August 31, 2011­ 12.38­ (.02) 1.99­ g 1.97­ (.22) (1.08) .01­ 13.06­ 14.82­ 376­ 2.15­ (.11) 122­ Class C­ February 29, 2016** $15.49­ (.01) .58­ .57­ —­ (.64) —­ $15.42­ * $1,038­ 1.01* (.05)* 65* August 31, 2015­ 19.44­ (.07) (.85) —­ (3.03) —­ 15.49­ 984­ 2.02­ (.43) 179­ August 31, 2014­ 17.38­ (.04) 3.66­ 3.62­ —­ (1.56) —­ 19.44­ 21.06­ 1,132­ 2.07­ (.23) 227­ August 31, 2013­ 13.30­ .01­ 4.07­ 4.08­ —­ —­ —­ — f 17.38­ 30.68­ 708­ 2.10­ .08­ 238­ August 31, 2012­ 13.04­ .01­ .92­ .93­ (.22) (.45) — f 13.30­ 7.88­ 525­ 2.16­ .10­ 153­ August 31, 2011­ 12.38­ (.02) 1.99­ g 1.97­ (.24) (1.08) .01­ 13.04­ 14.81­ 648­ 2.15­ (.10) 122­ Class M­ February 29, 2016** $15.81­ .01­ .60­ .61­ —­ (.64) —­ $15.78­ * $95­ .89* .08* 65* August 31, 2015­ 19.74­ (.04) (.86) —­ (3.03) —­ 15.81­ 63­ 1.77­ (.21) 179­ August 31, 2014­ 17.58­ — f 3.72­ 3.72­ —­ (1.56) —­ 19.74­ 21.41­ 107­ 1.82­ .02­ 227­ August 31, 2013­ 13.42­ .05­ 4.11­ 4.16­ —­ —­ —­ — f 17.58­ 31.00­ 64­ 1.85­ .34­ 238­ August 31, 2012­ 13.16­ .04­ .93­ .97­ (.26) (.45) — f 13.42­ 8.10­ 49­ 1.91­ .31­ 153­ August 31, 2011­ 12.44­ .02­ 2.01 ­ g 2.03­ (.24) (1.08) .01­ 13.16­ 15.24­ 82­ 1.90­ .12­ 122­ Class R­ February 29, 2016** $15.97­ .03­ .60­ .63­ —­ (.64) —­ $15.96­ * $61­ .76* .20* 65* August 31, 2015­ 19.94­ .01­ (.87) (.08) (3.03) —­ 15.97­ 62­ 1.52­ .05­ 179­ August 31, 2014­ 17.71­ .06­ 3.73­ 3.79­ —­ (1.56) —­ 19.94­ 21.66­ 166­ 1.57­ .29­ 227­ August 31, 2013­ 13.52­ .05­ 4.18­ 4.23­ (.04) —­ — f 17.71­ 31.34­ 72­ 1.60­ .30­ 238­ August 31, 2012­ 13.24­ .08­ .93­ 1.01­ (.28) (.45) — f 13.52­ 8.43­ 16­ 1.66­ .61­ 153­ August 31, 2011­ 12.49­ .05­ 2.02­ g 2.07­ (.25) (1.08) .01­ 13.24­ 15.52­ 15­ 1.65­ .30­ 122­ Class Y­ February 29, 2016** $16.13­ .07­ .61­ .68­ —­ (.64) —­ $16.17­ * $3,387­ .51* .44* 65* August 31, 2015­ 20.12­ .10­ (.88) (.18) (3.03) —­ 16.13­ 3,382­ 1.02­ .56­ 179­ August 31, 2014­ 17.77­ .22­ e 3.69­ 3.91­ —­ (1.56) —­ 20.12­ 22.29­ 4,863­ 1.07­ 1.08­ e 227­ August 31, 2013­ 13.56­ .17­ 4.15­ 4.32­ (.11) —­ — f 17.77­ 31.97­ 1,933­ 1.10­ 1.04­ 238­ August 31, 2012­ 13.30­ .14­ .93­ 1.07­ (.36) (.45) — f 13.56­ 8.95­ 1,252­ 1.16­ 1.11­ 153­ August 31, 2011­ 12.54­ .13­ 2.01 ­ g 2.14­ (.31) (1.08) .01­ 13.30­ 16.00­ 1,114­ 1.15­ .86­ 122­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28Global Industrials Fund Global Industrials Fund 29 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class, reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 29, 2016 0.44% August 31, 2015 0.70 August 31, 2014 0.46 August 31, 2013 0.50 August 31, 2012 0.72 August 31, 2011 0.48 e The net investment income and per share amount shown for the period ending August 31, 2014, may not correspond with the expected class specific differences for the period due to the timing of subscriptions into and/or redemptions out of the class. f Amount represents less than $0.01 per share. g The amount of net realized and unrealized gain shown for a share outstanding for the period ending August 31, 2011, does not correspond with the aggregate net loss on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the portfolio. The accompanying notes are an integral part of these financial statements. 30 Global Industrials Fund Notes to financial statements 2/29/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2015 through February 29, 2016. Putnam Global Industrials Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund concentrates in the industrial products, services or equipment industries and invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Under normal circumstances, we invest at least 80% of the fund’s net assets in securities of companies in the industrial products, services or equipment industries. This policy may be changed only after 60 days’ notice to shareholders. Potential investments include companies involved in the research, development, manufacture, distribution, supply or sale of industrial products, services or equipment. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Global Industrials Fund 31 Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains 32 Global Industrials Fund or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to enhance returns on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as Global Industrials Fund 33 reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $10,050 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $11,504,288, resulting in gross unrealized appreciation and depreciation of $2,082,162 and $280,515, respectively, or net unrealized appreciation of $1,801,647. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the 34 Global Industrials Fund fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $63,202 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3), a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $8,890 ClassR 59 ClassB 1,106 ClassY 3,510 ClassC 1,035 Total ClassM 81 Global Industrials Fund 35 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $17 under the expense offset arrangements and by $644 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $10, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $10,828 ClassM 294 ClassB 5,384 ClassR 144 ClassC 5,032 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,085 and $20 from the sale of classA and classM shares, respectively, and received $265 and no monies in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $8,743,426 $9,691,308 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 36 Global Industrials Fund Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 23,385 10,056 Options exercised — — Options expired (23,385) (10,056) Options closed — — Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/29/16 Year ended 8/31/15 ClassA Shares Amount Shares Amount Shares sold 90,634 $1,520,841 231,980 $4,165,942 Shares issued in connection with reinvestment of distributions 20,507 337,947 85,912 1,463,937 111,141 1,858,788 317,892 5,629,879 Shares repurchased (177,572) (2,863,134) (477,949) (8,634,702) Net decrease Six months ended 2/29/16 Year ended 8/31/15 ClassB Shares Amount Shares Amount Shares sold 2,117 $33,823 12,210 $212,369 Shares issued in connection with reinvestment of distributions 2,765 43,743 10,572 174,544 4,882 77,566 22,782 386,913 Shares repurchased (7,646) (115,882) (12,505) (218,423) Net increase (decrease) Six months ended 2/29/16 Year ended 8/31/15 ClassC Shares Amount Shares Amount Shares sold 11,545 $182,140 23,601 $398,312 Shares issued in connection with reinvestment of distributions 2,604 41,306 9,093 150,395 14,149 223,446 32,694 548,707 Shares repurchased (10,346) (160,221) (27,394) (478,853) Net increase Global Industrials Fund 37 Six months ended 2/29/16 Year ended 8/31/15 ClassM Shares Amount Shares Amount Shares sold 2,260 $36,166 969 $16,776 Shares issued in connection with reinvestment of distributions 190 3,086 593 9,995 2,450 39,252 1,562 26,771 Shares repurchased (422) (6,960) (3,009) (54,942) Net increase (decrease) Six months ended 2/29/16 Year ended 8/31/15 ClassR Shares Amount Shares Amount Shares sold 544 $8,874 2,134 $37,092 Shares issued in connection with reinvestment of distributions 120 1,968 800 13,589 664 10,842 2,934 50,681 Shares repurchased (734) (12,004) (7,338) (127,425) Net decrease Six months ended 2/29/16 Year ended 8/31/15 ClassY Shares Amount Shares Amount Shares sold 31,992 $526,484 107,983 $1,975,833 Shares issued in connection with reinvestment of distributions 7,988 132,600 45,764 783,014 39,980 659,084 153,747 2,758,847 Shares repurchased (40,167) (651,506) (185,803) (3,321,862) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Fair value ClassR 1,604 41.8% $25,600 At the close of the reporting period, the Putnam Global Sector Fund owned 5.0% of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $1,384,776 $5,287,847 $5,800,181 $1,114 $872,442 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 38Global Industrials Fund Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates a majority of its investments in the industrials sector, which involves more risk than a fund that invests more broadly. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $—* Written equity option contracts (contract amount) (Note 3) $—* Forward currency contracts (contract amount) $14,900,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $253,287 Payables $55,888 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $9,392 $9,392 Equity contracts (29,059) — $(29,059) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $168,352 $168,352 Equity contracts 13,167 — $13,167 Total Global Industrials Fund39 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $43,026 $38,843 $3,653 $1,923 $42,900 $31,105 $15 $44,114 $12,075 $13,324 $6,384 $15,925 $253,287 Total Assets Liabilities: Forward currency contracts # 9,585 9,188 7,746 5,862 10,938 — 2,033 4,401 — 4,952 368 815 55,888 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $— $— $— $— Net amount $33,441 $29,655 $(4,093) $(3,939) $31,962 $31,105 $(2,018) $39,713 $12,075 $8,372 $6,016 $15,110 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 40Global Industrials Fund Global Industrials Fund41 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 42 Global Industrials Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Global Industrials Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Global Industrials Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Investment Sub-Advisor George Putnam, III Janet C. Smith The Putnam Advisory Robert L. Reynolds Vice President, Company, LLC W. Thomas Stephens Principal Accounting Officer, One Post Office Square and Assistant Treasurer Boston, MA 02109 Officers Robert L. Reynolds Susan G. Malloy Marketing Services President Vice President and Putnam Retail Management Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Custodian Compliance Liaison State Street Bank Mark C. Trenchard and Trust Company Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Legal Counsel Principal Financial Officer Ropes & Gray LLP Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Global Industrials Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 28, 2016
